TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00521-CR




                                  Jonathan Adair, Appellant

                                               v.

                                 The State of Texas, Appellee



              FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
                                NO. 2C05-04601
                   HONORABLE JOHN BARINA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: January 23, 2007

Do Not Publish